 

Exhibit 10.3

 

Execution Version

 



SECOND AMENDMENT AND WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is dated as of May 3, 2018, by and among ACETO CORPORATION, a
New York corporation (the “Borrower”), certain other Loan Parties party hereto
(the “Guarantors”), the Lenders party hereto (the “Consenting Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
party to the Credit Agreement (in such capacity, the “Administrative Agent”).

 

Statement of Purpose

 

The Borrower, the Guarantors, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a term loan and a revolving credit
facility to the Borrower.

 

The Borrower has requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Consenting Lenders have agreed, to
certain amendments and waivers to the Credit Agreement as specifically set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).

 

2.       Waiver. Pursuant to Section 9.02(b) of the Credit Agreement and on the
effectiveness of this Amendment, each Consenting Lender hereby waives any
Default or Event of Default arising under Article VII(b) of the Credit Agreement
as a result of the non-compliance by the Borrower with Sections 6.12(a) and
6.12(c) of the Credit Agreement, in each case, solely for the fiscal quarter
ended March 31, 2018.

 

3.       Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions set forth herein, the parties hereto agree that the Credit
Agreement is amended as follows:

 

(a)       Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions of in the appropriate alphabetical order:

 

““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.”;

 

““Limitation Period” means the period commencing on the Second Amendment
Effective Date and ending on the date the Borrower demonstrates compliance with
each financial covenant set forth in Section 6.12 for the fiscal quarter ending
June 30, 2018; provided that if the Borrower is not in compliance with any of
the financial covenants set forth in Section 6.12 for the fiscal quarter ending
June 30, 2018, then the Limitation Period shall continue indefinitely.”;

 



 

 

 

““PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”;
and

 

““Second Amendment Effective Date” means May 3, 2018.”.

 

(b)       The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such definition: “Notwithstanding anything contained herein to the contrary,
Category 5 shall be deemed to be applicable at all times during the Limitation
Period.”.

 

(c)       The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the reference to
“$15,000,000” in the first sentence thereof and replacing it with “(x)
$1,000,000 at any time prior to the termination of the Limitation Period and (y)
$15,000,000 at any time after the termination of the Limitation Period”.

 

(d)       Clause (a) of the definition of “Prepayment Event” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting clause (ii)
thereof in its entirety and replacing it with “(ii) dispositions described in
(and permitted by) Section 6.04(e) in an amount not to exceed (x) $1,000,000
during any fiscal year of the Borrower at any time prior to the termination of
the Limitation Period and (y) $5,000,000 during any fiscal year of the Borrower
at any time after the termination of the Limitation Period”.

 

(e)       The definition of “Revolving Commitment” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the last sentence thereof and
replacing it with the following: “The aggregate amount of the Lenders’ Revolving
Commitments as of the Second Amendment Effective Date is $100,000,000”.

 

(f)       Section 2.11(c) of the Credit Agreement is hereby amended by deleting
the proviso contained therein and replacing it with the following:

 

“provided that, in the case of any event that qualifies as a “Prepayment Event”
pursuant to clause (a) or (b) of the definition of the term “Prepayment Event”
and other than during the Limitation Period, if the Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer to the effect that
the Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 360 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds specified in such certificate, provided that to the extent of
any such Net Proceeds that have not been so applied by the end of such 360 day
period (or committed to be applied by the end of such 360 day period and applied
within 90 days after the end of such 360 day period), a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied”

 



2 

 

 

(g)       Section 3.08 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section: “The Borrower is not nor will be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.”.

 

(h)       Section 4.02 of the Credit Agreement is hereby amended by adding the
following new clause (d) thereto:

 

“(d) For any Borrowing (including the incurrence of any Incremental Facilities
under Section 2.23) or the issuance, amendment, renewal or extension of any
Letter of Credit requested during the Limitation Period, the Borrower shall have
received the prior written consent of the Required Lenders.”.

 

(i)       Sections 5.09(b)(ii), 6.02(g), 6.02(h), 6.02(q), 6.02(u) and 6.14(b)
of the Credit Agreement are hereby amended by adding the following language at
the beginning of each such Section: “at any time after the termination of the
Limitation Period,”.

 

(j)       Section 6.02(i) of the Credit Agreement is hereby amended by deleting
the reference therein to “$5,000,000” and replacing it with “(x) $1,000,000 at
any time prior to the termination of the Limitation Period and (y) $5,000,000 at
any time after the termination of the Limitation Period”.

 

(k)       The first sentence of Section 6.06 of the Credit Agreement is hereby
amended by deleting the reference therein to “$15,000,000 in a single
transaction or series of related transactions (other than purchases of inventory
in the ordinary course of business)” and replacing it with “(x) $1,000,000 at
any time prior to the termination of the Limitation Period and (y) $15,000,000
at any time after the termination of the Limitation Period, in each case in a
single transaction or series of related transactions (other than purchases of
assets in the ordinary course of business)”.

 

(l)       Section 6.06(i) of the Credit Agreement is hereby amended by deleting
the reference therein to “$10,000,000” and replacing it with “(x) $1,000,000 at
any time prior to the termination of the Limitation Period and (y) $10,000,000
at any time after the termination of the Limitation Period”.

 

(m)       Section 6.06(k) of the Credit Agreement is hereby amended by deleting
the reference therein to “$5,000,000 at any time outstanding” and replacing it
with “(x) $1,000,000 at any time outstanding prior to the termination of the
Limitation Period and (y) $5,000,000 at any time outstanding after the
termination of the Limitation Period”.

 

(n)       Section 6.14(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(a) (i) at any time prior to the termination of the Limitation Period, if no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, the
Borrower may, solely for the fiscal quarter ending on or about June 30, 2018,
make dividends and distributions to its shareholders which have been approved by
the Board of Directors of the Borrower, consistent with past practices of the
Borrower prior to the Effective Date, of up to $0.01 per share (but not to
exceed $325,000 in the aggregate) and (ii) at any time after the termination of
the Limitation Period, if (A) no Default or Event of Default has occurred and is
continuing or would arise after giving effect (including giving effect on a pro
forma basis) thereto, and (B) at the time of and immediately after giving effect
(including giving effect on a pro forma basis) thereto the Borrower is in
compliance with the financial covenants set forth in Section 6.12(a), (b) and
(c), the Borrower may make quarterly dividends and distributions to its
shareholders which have been approved by the Board of Directors of the Borrower,
consistent with past practices of the Borrower prior to the Effective Date;”

 



3 

 

 

(o)       Article IX of the Credit Agreement is hereby amended by adding a new
Section 9.21 to such article as follows:

 

“SECTION 9.21 Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or

 



4 

 

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

 

(i)       none of the Administrative Agent, the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Secured Obligations);

 

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Credit Commitments or this Agreement.

 



5 

 

 

(c)       The Administrative Agent and the Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.”

 

(p)       Schedule 2.01 to the Credit Agreement is hereby amended and restated
in the form of Schedule 2.01 hereto.

 

4.       Reduction in Revolving Commitments. Effective on the effectiveness of
this Amendment, the aggregate amount of the Lenders’ Revolving Commitments is
hereby permanently reduced to $100,000,000, such reduction to be applied ratably
among the Lenders in accordance with their respective Revolving Commitments
immediately prior to such reduction. As of the effective date of this Amendment,
the Revolving Commitment of each Lender is set forth on Schedule 2.01 hereto.

 

5.       Covenants. During the Limitation Period, each Loan Party covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

 

(a)       Projections. The Borrower shall furnish to the Administrative Agent
for distribution to each Lender, as soon as available, but in any event not
later than (i) June 20, 2018 (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), financial statement projections
(in form and substance reasonably satisfactory to the Administrative Agent)
through and including the Borrower’s fiscal year ending on or about June 30,
2019, together with such information as the Administrative Agent and the
Required Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections) and
(ii) July 20, 2018 (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), financial statement projections (in form and
substance reasonably satisfactory to the Administrative Agent) through and
including the Borrower’s fiscal year ending on or about June 30, 2021, together
with such information as the Administrative Agent and the Required Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

 

(b)       Control Agreements. The Borrower and the other Loan Parties shall, as
soon as practicable, and in any event within forty-five (45) days after the date
of this Amendment (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), comply with the requirements of Sections 3.04(b)
and (c) of the Security Agreement with respect to all applicable deposit
accounts and securities accounts described therein.

 



6 

 

 

(c)       Monthly Financial Statements. The Borrower shall furnish to the
Administrative Agent for distribution to each Lender, as soon as available, but
in any event not later than thirty (30) days after the end of each fiscal month
of the Borrower, the monthly unaudited “flash” results of operations distributed
to the Borrower’s senior management.

 

(d)       Cash Flow Reports. The Borrower shall provide the following cash flow
reports, in each case in form and substance reasonably satisfactory to the
Administrative Agent: (a) on or prior to the first Wednesday after the date that
is thirty (30) days after the date of this Amendment (or such later date as may
be agreed to by the Administrative Agent in its sole discretion), the Borrower
shall prepare and deliver to the Administrative Agent for distribution to each
Lender a rolling cash flow forecast for the 13-week period commencing as of such
date (the “Initial Cash Flow Forecast”) and (b) thereafter, on each 4th
subsequent Wednesday, an updated Cash Flow Forecast for the succeeding 13 weeks
(the “Updated Cash Flow Forecast” and, together with the Initial Cash Flow
Forecast, the “Cash Flow Forecasts”) each along with a certificate of the chief
financial officer of the Borrower to the effect that such Cash Flow Forecast
reflects the Borrower’s good faith projection of all weekly cash receipts and
disbursements and ending balance of available cash (as of the last Business Day
of each week). Additionally, on each Thursday, the Borrower shall provide a
report for the week ending the previous Friday, in form and substance reasonably
satisfactory to the Administrative Agent, specifying (A) the cash on hand in
deposit accounts at the beginning of such week, (B) cash receipts received
during such week, (C) cash disbursed during such week in payment of expenses,
(D) the cash on hand in deposit accounts at the end of such week and (E) a
comparison of such amounts to the comparable amounts in the Cash Flow Forecast
for such week and in the aggregate for the applicable Cash Flow Forecast period.

 

The failure by the Borrower to comply with any of the requirements set forth in
this Section 5 shall constitute an Event of Default under Article VII of the
Credit Agreement if such non-compliance with this Section 5 shall continue
unremedied for a period of one (1) Business Day after delivery by the
Administrative Agent to the Borrower of notice of such non-compliance.

 

6.       Advisors and Other Professionals. By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consents to the Administrative
Agent’s hiring of any advisors and other professionals in connection with this
Amendment and/or the Loan Documents and (b) agrees that the fees and
out-of-pocket expenses of any such advisors and other professionals hired by the
Administrative Agent shall be subject to Section 9.03 of the Credit Agreement.

 

7.       Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of each of the following conditions precedent:

 

(a)       the Administrative Agent’s receipt of this Amendment duly executed by
each Loan Party, the Administrative Agent and the Consenting Lenders
constituting Required Lenders;

 

(b)       no Default or Event of Default shall have occurred and be continuing
immediately prior to or after giving effect to this Amendment other than as
expressly waived hereunder;

 

(c)       the Borrower shall have paid to the Administrative Agent, for the
account of each Consenting Lender that provides its executed signature page to
this Amendment to the Administrative Agent or its counsel on or prior to 5:00
p.m. Eastern time on May 2, 2018, a consent fee in an aggregate amount equal to
0.05% multiplied by the sum of (i) the Revolving Commitments (determined as of
the date hereof, after giving effect to this Amendment) of each such Consenting
Lender plus (ii) the aggregate outstanding principal amount of the Term Loans
(determined as of the date hereof immediately prior to the effectiveness of this
Amendment) owed to each such Consenting Lender; and

 



7 

 

 

(d)       the Borrower shall have paid all expenses in connection with this
Amendment, including without limitation, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent).

 

For purposes of determining compliance with the conditions specified in this
Section 7, each Consenting Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Consenting Lender prior to the effectiveness of this Amendment specifying its
objection thereto.

 

8.       Further Assurances. Each Loan Party agrees to, to the extent required
by the Loan Documents, make, execute and deliver all such additional and further
acts, things, deeds, instruments and documents as the Administrative Agent may
reasonably require for the purposes of implementing or effectuating the
provisions of this Amendment and the other Loan Documents.

 

9.       Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document other than as expressly set forth herein,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, any of its Subsidiaries or any other Person with
respect to any other waiver, amendment, modification or any other change to the
Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

 

10.       Representations and Warranties. The Borrower and each Guarantor
represents and warrants that (a) it has the corporate or other equivalent power
and authority to make, deliver and perform this Amendment, (b) it has taken all
necessary corporate or other equivalent action to authorize the execution,
delivery and performance of this Amendment, (c) this Amendment has been duly
executed and delivered on behalf of such Person, (d) this Amendment constitutes
a legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (e) each of
the representations and warranties made by such Loan Party in or pursuant to the
Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date, and (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
or would result after giving effect to this Amendment and the transactions
contemplated hereby.

 

11.       Acknowledgement and Reaffirmation. By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consents to this Amendment, (b)
acknowledges that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement and the other Loan Documents to
which the Borrower or such Guarantor is a party remain in full force and effect
(it being understood and agreed that to the extent any such covenants,
representations, warranties or other obligations are expressly modified herein,
such covenants, representations, warranties or obligations shall continue in
full force and effect as expressly modified herein) and (c) ratifies and
reaffirms any guarantee and grant of security interests and Liens on any of
their respective Collateral pursuant to any Loan Document as security for or
otherwise guaranteeing the Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect to
this Amendment).

 



8 

 

 

12.       Costs and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Amendment and
the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

13.       Execution in Counterparts. This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile, telecopy, pdf or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

14.       Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed in accordance
with, the law of the state of New York, without reference to the conflicts or
choice of law principles thereof.

 

15.       Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.

 

16.       Successors and Assigns. This Amendment shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

 

17.       Release.  The Borrower, on behalf of itself and its Subsidiaries,
successors, assigns and other legal representatives, hereby releases, waives,
and forever relinquishes all claims, demands, obligations, liabilities and
causes of action of whatever kind or nature (collectively, the “Claims”),
whether known or unknown, which any of them have, may have, or might assert at
the time of the execution of this Amendment or in the future against the
Administrative Agent, the Lenders and/or their respective present and former
parents, affiliates, participants, officers, directors, employees, agents,
attorneys, accountants, consultants, successors and assigns (each a “Releasee”),
directly or indirectly, which occurred, existed, were taken, permitted or begun
from the beginning of time through the date hereof, arising out of, based upon,
or in any manner connected with (a) the Loan Documents and/or the administration
thereof or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any of the Obligations, or (c) any matter related
to the foregoing; provided that (i) the foregoing shall not release Claims
arising following the date hereof, and (ii) such release shall not be available
to any Releasee to the extent that such Claims are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Releasee.

 



[Remainder of page intentionally left blank; signature pages follow]

 



9 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 



  LOAN PARTIES:         ACETO CORPORATION, as Borrower               By: /s/
Rebecca A. Roof   Name: Rebecca A. Roof   Title: Chief Financial Officer        
      ACETO AGRICULTURAL CHEMICALS CORPORATION, as Guarantor               By:
/s/ Rebecca A. Roof   Name: Rebecca A. Roof   Title: Chief Financial Officer    
          PACK PHARMACEUTICALS, LLC, as Guarantor               By: /s/ Rebecca
A. Roof   Name: Rebecca A. Roof   Title: Chief Financial Officer              
RISING PHARMACEUTICALS, INC., as Guarantor               By: /s/ Rebecca A. Roof
  Name: Rebecca A. Roof   Title: Chief Financial Officer         RISING HEALTH,
LLC, as Guarantor               By: /s/ Rebecca A. Roof   Name: Rebecca A. Roof
  Title: Chief Financial Officer



 



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  Administrative Agent and Lenders:         WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender, and as Administrative Agent, Swingline
Lender and an Issuing Bank               By: /s/ Teddy Koch   Name: Teddy Koch  
Title: Director



 

Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ Nicholas J. Watts
  Name: Nicholas J. Watts   Title: Authorized Officer

  

Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  CITIBANK, N.A., as a Lender               By: /s/ Stuart N. Berman   Name:
Stuart N. Berman   Title: Authorized Signatory

 





Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  TD BANK, N.A., as a Lender               By: /s/ Robert Ehrlich   Name: Robert
Ehrlich   Title: Vice President

  



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender               By: /s/
Prasanna Manyem   Name: Prasanna Manyem   Title: Vice President

  

Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  SANTANDER BANK, N.A., as a Lender               By: /s/ Kristen Burke   Name:
Kristen Burke   Title: Senior Vice President



 



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  BANK LEUMI USA, as a Lender               By: /s/ Michael J. Smilovitch  
Name: Michael J. Smilovitch   Title:

Vice President

Bank Leumi USA

        By: /s/ Douglas J. Meyer   Name: Douglas J. Meyer   Title:

Senior Vice President

Bank Leumi USA





 



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  BMO HARRIS BANK, N.A., as a Lender               By: /s/ Eric Oppenheimer  
Name: Eric Oppenheimer   Title: Managing Director

  



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  BANKUNITED, N.A., as a Lender               By: /s/ Christine Gerula   Name:
Christine Gerula   Title: SVP

  



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender               By: /s/
William Conlan   Name: William Conlan   Title: Senior Vice President



 



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page

 



 



  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/
Steven Levi   Name: Steven Levi   Title: Senior Vice President

  



Aceto Corporation

Second Amendment and Waiver to Second Amended and Restated Credit Agreement

Signature Page



 